EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 22 February 2021, a proposed amendment in condition for allowance was discussed with Ms. Ling Zhong, Applicants’ representative via email correspondence. Authorization for this examiner’s amendment was given via email correspondence from Ms. Zhong on 23 February 2021.

The application has been amended as follows: 
        Claims 18-20 have been cancelled, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 15 February 2021.

18.	(cancelled).
19.	(cancelled).
20.	(cancelled). 


DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 18-20 have been canceled.  Claim(s) 1, 3-9, 11 and 15-17 have been amended.  Claim(s) 1-9, 11 and 13-17 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment to the Specification, filed 15 February 2021, with respect to the objection to the Specification, has been fully considered and is persuasive.
Table 2 of the Specification has been amended to clearly recite the structure of each compound; and the compounds have been amended to recite “Xa” in their chemical structure instead of “X”. 
The Specification as amended is supported by the disclosed definition of “X” and “Xa” recited in the original Specification as filed. On page 2, lines 26-34, “Xa” is defined as “X1-X59 as shown in Table 1”. On page 8, lines 15-20, “X” is defined as “X1-X59”. Thus, these terms are both defined to mean X1-X59. The objection is hereby withdrawn.

Applicant’s amendment, filed 15 February 2021, with respect to the objection of claims 1, 3-6, 8 and 9 for minor informalities, has been fully considered and is persuasive because the claims have been corrected to recite only one capital letter per claim as suggested. The objection is hereby withdrawn.

Applicant’s amendment, filed 15 February 2021, with respect to the rejection of claims 5-9 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive. Claims withdrawn. 

Applicant’s amendment, filed 15 February 2021, with respect to the rejection of claims 1-4 and 8 under 35 U.S.C. §102(a)(1)/(a)(2), has been fully considered and is persuasive. Claim 1 has been amended to delete X16.  The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 15 February 2021, with respect to the rejection of claims 1-4 and 9 under 35 U.S.C. §103(a) as being unpatentable over Jones et al. in view of Kim et al. has been fully considered and is persuasive. Claim 1 has been amended to delete X16-X21 and X53.  The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 15 February 2021, with respect to the rejection of claims 1-6, 8 and 9 under 35 U.S.C. §103(a) as being unpatentable over Maletic et al. in view of Xing et al. has been fully considered and is persuasive. Claim 1 has been amended to delete X16-X21 and X53.  The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 



Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-14 and 15-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 18-20 (now canceled by Examiner’s Amendment), directed to the invention(s) of Groups IV, V and VI do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II and III as set forth in the Office action mailed on 26 June 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Accordingly, the Examiner’s amendment is sufficient to place the application in condition for allowance.
Accordingly, claims  1-9, 11 and 13-17 (renumbered 1-15) currently amended are sufficient to place the application in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623